Exhibit 24.1 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each of the undersigned directors and officer of NBT Bancorp Inc. (the “Company”) hereby constitutes and appoints Martin A. Dietrich, with full power of substitution, his or her true and lawful attorney-in-fact and agent, to do any and all things and acts in his name in all capacities which said Martin A. Dietrich may deem necessary or advisable to enable the Company to comply with the Securities Act of 1933, and any rules, regulations and requirements of the Securities and Exchange Commission, in connection with the Registration Statement on Form S-4 relating to the offering of the Company’s common stock, including specifically, but not limited to, power and authority to sign for each of the undersigned, or any of them, any and all amendments to the registration statement (including pre- and post-effective amendments); and we hereby ratify and confirm all that said Martin A. Dietrich shall do or cause to be done by virtue hereof. This Power of Attorney may be executed in multiple counterparts, each of which shall be deemed an original, but which taken together, shall constitute one instrument. Signatures Title Date /s/ Michael J. Chewens Senior Executive Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) December 19,2011 Michael J. Chewens /s/ Daryl R. Forsythe Chairman of the Board December 19,2011 Daryl R. Forsythe /s/ Patricia T. Civil Director December 19,2011 Patricia T. Civil /s/ John C. Mitchell Director December 19,2011 John C. Mitchell /s/ Richard Chojnowski Director December 19,2011 Richard Chojnowski /s/ Timothy E. Delaney Director December 19,2011 Timothy E. Delaney /s/ James H. Douglas Director December 19,2011 James H. Douglas /s/ Michael M. Murphy Director December 19,2011 Michael M. Murphy /s/ Joseph G. Nasser Director December 19,2011 Joseph G. Nasser /s/ Joseph A. Santangelo Director December 19,2011 Joseph A. Santangelo /s/ Robert A. Wadsworth Director December 19,2011 Robert A. Wadsworth
